By JUDGE JACK B. STEVENS
This matter has been under advisement by the Court to consider Mrs. Coyle’s Motion to Dismiss the Petition for Change in Custody and Visitation in Virginia. Pursuant to §§ 20-129 and 20-130, Code of Virginia (1950) as amended, the Court has contacted Judge Richtel of the Boulder County, Colorado, District Court. For the reasons that follow, this Court declines to exercise jurisdiction and defers to the jurisdiction of the Colorado court system.
Both courts are in agreement that jurisdiction is most appropriate in the Colorado court system. An action concerning the custody of this child is already pending in Colorado. At this point, Colorado has the most significant contacts with the child. Finally, Virginia is an inconvenient forum because Colorado is the child’s present home and is where evidence regarding the child’s present and future care, protection, training, and personal relationships is more readily available.